IN THE SUPREME COURT OF THE STATE OF DELAWARE

KEON D. HOPKINS,                        §
                                        §   No. 276, 2017
       Defendant Below,                 §
       Appellant,                       §   Court Below—Superior Court
                                        §   of the State of Delaware
       v.                               §
                                        §   Cr. ID Nos. 14070138494 (S),
STATE OF DELAWARE,                      §   1407017107 (S), and
                                        §   1407025910 (S)
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: October 16, 2017
                          Decided:   October 19, 2017

                                     ORDER

      This 19th day of October 2017, it appears to the Court that, on September 28,

2017, the Chief Deputy Clerk issued a notice directing the appellant to show cause

why this appeal should not be dismissed for his failure to file an opening brief and

appendix in this matter on or before September 14, 2017. The appellant has not

responded to the notice to show cause within the required ten-day period and

therefore dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.


                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                      Justice